        Case 4:21-cv-01950-JST Document 23 Filed 06/17/21 Page 1 of 4




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 swilliams@rgrdlaw.com
           – and –
 6 DAVID C. WALTON (167268)|
   BRIAN E. COCHRAN (286202)
 7 655 West Broadway, Suite 1900
   San Diego, CA 92101-8498
 8 Telephone: 619/231-1058
   619/231-7423 (fax)
 9 davew@rgrdlaw.com
   bcochran@rgrdlaw.com
10
   Attorneys for Plaintiff
11
   [Additional counsel appear on signature page.]
12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
   CAROL E. NICK, Individually and on Behalf ) Case No. 4:21-cv-01950-JST
15 of All Others Similarly Situated,              )
                                                  ) CLASS ACTION
16                               Plaintiff,       )
                                                  ) NOTICE OF VOLUNTARY DISMISSAL
17         vs.                                    ) PURSUANT TO FED. R. CIV. P. 41(a)(1)
                                                  )
18 VELODYNE LIDAR, INC. f/k/a GRAF                )
   INDUSTRIAL CORP., ANAND GOPALAN, )
19 ANDREW HAMER, JAMES A. GRAF,                   )
   MICHAEL DEE, OC OPPORTUNITIES                  )
20 FUND II, L.P., OWL CREEK ASSET                 )
   MANAGEMENT, L.P. and GRAF                      )
21 ACQUISITION LLC,                               )
                                                  )
22                               Defendants.      )
                                                  )
23

24

25

26

27

28


     4818-7206-0911.v1
        Case 4:21-cv-01950-JST Document 23 Filed 06/17/21 Page 2 of 4




 1            PLEASE TAKE NOTICE THAT plaintiff Carol E. Nick hereby voluntarily dismisses the

 2 complaint without prejudice against all defendants. A class has not been certified in this action

 3 and no defendant in this action has served an answer or motion for summary judgment.

 4    DATED: June 17, 2021                        ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
 5                                                SHAWN A. WILLIAMS

 6

 7                                                             s/ Shawn A. Williams
                                                              SHAWN A. WILLIAMS
 8
                                                  Post Montgomery Center
 9                                                One Montgomery Street, Suite 1800
                                                  San Francisco, CA 94104
10                                                Telephone: 415/288-4545
                                                  415/288-4534 (fax)
11                                                shawnw@rgrdlaw.com

12                                                ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
13                                                DAVID C. WALTON
                                                  BRIAN E. COCHRAN
14                                                655 West Broadway, Suite 1900
                                                  San Diego, CA 92101-8498
15                                                Telephone: 619/231-1058
                                                  619/231-7423 (fax)
16                                                davew@rgrdlaw.com
                                                  bcochran@rgrdlaw.com
17
                                                  ROBBINS GELLER RUDMAN
18                                                  & DOWD LLP
                                                  SAMUEL H. RUDMAN
19                                                58 South Service Road, Suite 200
                                                  Melville, NY 11747
20                                                Telephone: 631/367-7100
                                                  631/367-1173 (fax)
21                                                srudman@rgrdlaw.com

22                                                JOHNSON FISTEL, LLP
                                                  FRANK J. JOHNSON
23                                                655 West Broadway, Suite 1400
                                                  San Diego, CA 92101
24                                                Telephone: 619/230-0063
                                                  619/255-1856 (fax)
25                                                frankj@johnsonfistel.com

26                                                Attorneys for Plaintiff

27

28
     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)4:21-cv-
     01950-JST                                                                                   -1-
     4818-7206-0911.v1
        Case 4:21-cv-01950-JST Document 23 Filed 06/17/21 Page 3 of 4




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on June 17, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and

 5 I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                      s/ Shawn A. Williams
                                                        SHAWN A. WILLIAMS
 8
                                                        ROBBINS GELLER RUDMAN
 9                                                             & DOWD LLP
                                                        Post Montgomery Center
10                                                      One Montgomery Street, Suite 1800
                                                        San Francisco, CA 94104
11                                                      Telephone: 415/288-4545
                                                        415/288-4534 (fax)
12                                                      E-mail: shawnw@rgrdlaw.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)4:21-cv-
     01950-JST
     4818-7206-0911.v1
6/17/2021       Case 4:21-cv-01950-JST DocumentCAND-ECF-
                                                       23 Filed 06/17/21 Page 4 of 4
Mailing Information for a Case 4:21-cv-01950-JST Nick v. Velodyne Lidar, Inc. f/k/a Graf Industrial Corp.
et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      William Zachary Brenc
      william.brenc@wilmerhale.com,william-brenc-3258@ecf.pacerpro.com,barbara.palomo@wilmerhale.com,whdocketing@wilmerhale.com

      Brian Edward Cochran
      bcochran@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Frank James Johnson
      frankj@johnsonfistel.com,michaelf@johnsonfistel.com,kristeno@johnsonfistel.com,ceciliar@johnsonfistel.com,paralegal@johnsonfistel.com,brettm@johnsonfistel.co

      Sarah E. Maciel
      Sarah.Maciel@wilmerhale.com

      Kevin Peter Muck
      Kevin.Muck@wilmerhale.com,whdocketing@wilmerhale.com,joann.ambrosini@wilmerhale.com

      Susan Samuels Muck
      susan.muck@wilmerhale.com,whdocketing@wilmerhale.com,susan-muck-3159@ecf.pacerpro.com

      Samuel H. Rudman
      srudman@rgrdlaw.com

      David Conrad Walton
      davew@rgrdlaw.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,mburch@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?188330004715317-L_1_0-1                                                                                                  1/1
